Name: Commission Regulation (EEC) No 2081/86 of 2 July 1986 re-establishing the levying of customs duties on twine, cordage, rapes and cables, of synthetic textile fibres, plaited or not, products of category 90 (code 40.0900), originating in South Korea, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3600/85 apply
 Type: Regulation
 Subject Matter: tariff policy;  leather and textile industries;  Asia and Oceania
 Date Published: nan

 No L 179/24 Official Journal of the European Communities 3 . 7 . 86 COMMISSION REGULATION (EEC) No 2081/86 of 2 July 1986 re-establishing the levying of customs duties on twine, cordage, rapes and cables, of synthetic textile fibres, plaited or not, products of category 90 (code 40.0900), originating in South Korea, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3600/85 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3600/85 of 17 December 1985 applying generalized tariff prefe ­ rences for 1986 in respect of textile products originating in developing countries ('), and in particular Article 4 thereof, Whereas Article 2 of that Regulation provides that prefe ­ rential tariff treatment shall be accorded, for each category of products subjected to individual ceilings not allocated among the Member States, within the limits of the quan ­ tities specified in column 7 of Annex I or II thereto, in respect of certain or each of the countries or territories of origin referred to in column 5 of those Annexes ; whereas Article 3 of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Commu ­ nity level ; whereas, in respect of twine, cordage, ropes and cables, of synthetic textile fibres, plaited or not, products of category 90 (code 40.0900), the relevant ceiling amounts to 12,5 tonnes ; whereas, on 27 June 1986, imports of the products in question into the Community, originating in South Korea, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to South Korea, HAS ADOPTED THIS REGULATION : Article 1 As from 6 July 1986, the levying of customs duties suspended pursuant to Council Regulation (EEC) No 3600/85 shall be re-established in respect of the following products, imported into the Community and originating in South Korea : Code Category CCT heading No NIMEXE code Description 0 ) (2) (3) (4) 40.0900 90 ex 59.04 59.04-11 , 12, 14, 15, 17, 18 , 19 , 21 Twine, cordage, ropes and cables, plaited or not : Twine, cordage, ropes and cables, of synthetic textile fibres, plaited or not Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 July 1986. For the Commission COCKFIELD Vice-President (') OJ No L 352, 30 . 12. 1985, p . 107 .